DARR, District Judge.
Both defendants have filed motions asking that the plaintiff be required to more definitely set out the grounds upon which relief is sought.
After a review of the motion and the complaint, I am of the opinion that the defendants are entitled to know more particularly relative to the contract sued upon. It is my judgment that the plaintiff should set out whether or not the promise or contract was in writing, with whom made, and with such details as called for in the motion. This is relative to the contract between the parties. This part of the motion is sustained.
Considering the alleged nature of the secret agreement said to have been made between the defendants and other dealers and distributors of beer, I am of the opinion that the plaintiff would not be expected to more particularly set out this part of the complaint. As to this portion of the motion, the Court overrules.
That part of the motion asking that there be a more particular statement on the question of damages is, I think, without merit, and will be overruled.
Let an order be prepared in accord with this opinion.